Case 1:19-cv-03377-LAP Document 26-1 Filed 06/26/19 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

VIRGINIA L. GIUFFRE, Civil Action No. 19-CV-03377-LAP
Plaintiff
Vv. AFFIDAVIT IN SUPPORT OF
MOTION FOR ADMISSION
ALAN DERSHOWITZ, PRO HAC VICE
Defendant.

 

 

I, Howard M. Cooper, in support of my Motion for Admission for Pro Hac Vice, do

hereby state that:
1. I have never been convicted of a felony;
2. I have never been censured, suspended, disbarred or denied admission or

readmission by any court; and
3. There are no disciplinary proceedings presently against me.

Signed under the pains and penalties of perjury this 25th day of June, 2019.

 

Howard M. Cooper WE Cor BBO # 543942)

TODD & WELD LLP

One Federal Street, 27" Floor
Boston, MA 02110

T: 617-720-2626

F: 617-227-5777

hcooper@toddweld.com
